DETAILED ACTION
In Applicant’s Response filed 2/10/22, Applicant has amended the specification and added new claims 32-33. Claims 1-15 and 28-31 have been cancelled. Currently, claims 16-27, 32 and 33 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18-19, 21, 23-24, 26-27 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Nordby et al (US 2010/0286640) in view of Cline et al (US 6270872). 
With respect to claim 16, Nordby discloses a dressing device comprising:
 a backing layer (1); 
adhesive layer (2) having a non-skin-facing surface in contact with backing 1 (as shown in fig 1) and a skin facing surface (lowermost surface of adhesive 2, positioned opposite of backing 1, in fig 1); and 
a core (3) embedded in the adhesive layer (as shown in fig 1); 
wherein the dressing comprises a central portion and a border portion surrounding the central portion (inherent physical characteristics – central portion is at the center and border portion is at the peripheral outer edge shown in fig 1);
wherein the core (3) has a skin-facing core surface (lowermost surface of element 3 in fig 1) that is in a same plane as the skin facing surface of the adhesive layer (as shown in fig 1, the lowermost surface of element 3 and lowermost surface of element 2 on each side of element 3 shares the same horizontal surface) and an entirety of the core is surrounded by the adhesive layer except the skin-facing core surface (as shown in fig 1, adhesive 2 surrounds 
Nordby does not, however, explicitly disclose that the dressing is a “corn” dressing, however, this statement of intended use does not impose any structural limitations on the claims distinguishable over the device of Nordby which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the present case, the device of Nordby is disclosed as being configured, specifically, to be suitable for attachment to the skin of a patient (para [0001]). Thus, the device would be capable of being attached to an area of the skin where a corn is present in order to cover and cushion that area on the skin. Thus, the device of Nordby is capable of being used as a corn dressing as claimed.
Nordby also does not disclose that the central portion of the dressing includes a depression and that the core surrounds the depression. 
Cline teaches a corn dressing (corn pad 10 comprising article 30; figs 1-3; col 2 lines 7-8) comprising:
a backing layer (coating 20; fig 2);
an adhesive layer (PSA 28, fig 2) having a non-skin-facing surface in contact with the backing layer and a skin-facing surface (as shown in fig 2 PSA 28 has one surface facing coating 20 which coats the lower surface 24 of cushioning layer 6 of article 30 and the opposite surface 
a core (cushioning layer 6) embedded in the adhesive layer (as shown in fig 2);
wherein the dressing comprises a central portion and a border portion surrounding the central portion (inherent physical characteristics – central portion is at the center of corn pad 10 and border portion is at the peripheral outer edge shown in fig 1), with the central portion of the corn dressing including a depression and the core surrounding the depression (as shown in figure 2 there is a depression at the center near the location of reference numeral 20 and the cushioning layer 6 is shaped to surround the area forming the central depression). 
It would have been an obvious matter of design choice for one having ordinary skill in the art, before the effective filing date of the invention, to have modified the shape of the central portion of the dressing of Nordby to include a depression in the dressing where the core surrounds the depression as in Cline in order to better accommodate a raised or uneven surface area on the skin during use and, furthermore, because such a configuration is nothing more than one of numerous shapes a person having ordinary skill in the art would find obvious for the purpose of providing a dressing suitable for attachment to a patient’s skin.
With respect to claim 18, Nordby in view of Cline discloses the invention substantially as claimed (see rejection of claim 16) and Nordby also discloses that a thickness of the adhesive layer is thicker at the border portion than at the central portion of the dressing (as shown in fig 1 and noted in the annotated figure below). 
ANNOTATED FIGURE 1 OF Nordby et al (US 2010/0286640)

    PNG
    media_image1.png
    294
    693
    media_image1.png
    Greyscale

With respect to claim 19, Nordby in view of Cline discloses the invention substantially as claimed (see rejection of claim 16) and Cline further teaches that the device, including the core, can be formed of rubber (col 3 lines 13-61) which is a non-absorbent material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the core of the device of Nordby in view of Cline of rubber as taught by Cline since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to claim 21, Nordby in view of Cline discloses the invention substantially as claimed (see rejection of claim 16) and Cline also teaches that the core (cushioning layer 6) includes an inner boundary and an outer boundary (as identified in the annotated figure 2), where the inner boundary of the core surrounds the depression (as shown in the annotated figure 2) and the outer boundary of the core extends radially outward from the central portion of the dressing (as shown in the annotated figure 2), with the inner boundary being circular and the outer boundary being circular (the pad 10 is circular as shown in fig 1 and thus the central portion which includes the depression and the outer peripheral edge of the cushioning layer 6 as shown in fig 2 are also interpreted as being circular). It would have been obvious to one 

ANNOTATED FIG 2 OF Cline et al (US6270872)

    PNG
    media_image2.png
    467
    514
    media_image2.png
    Greyscale

With respect to claim 23, Nordby in view of Cline discloses the invention substantially as claimed (see rejection of claim 16) and Cline further teaches that the core includes an inner boundary and an outer boundary (identified in the annotated figure below), where the 

ANNOTATED FIG 2 OF Cline et al (US6270872)

    PNG
    media_image2.png
    467
    514
    media_image2.png
    Greyscale

With respect to claim 24, Nordby in view of Cline discloses the invention substantially as claimed (see rejection of claim 16) and Nordby further discloses that the adhesive layer comprises a hydrocolloid adhesive (para [0026]). 
With respect to claim 26, Nordby in view of Cline discloses the invention substantially as claimed (see rejection of claim 16) and Cline further teaches that the depression of the corn dressing is transparent (the depression formed at the center of article 30 as shown in fig 2 provides a indented area where there is a void where no material is present, because no material is present, this area is interpreted as being “transparent” since there is no material obstructing viewing at the indented depression area). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the depression of the device of Nordby in view of Cline so that it is transparent, as in Cline, since a change in color to render the material transparent does not solve any stated problem or appear 
With respect to claim 27, Nordby in view of Cline discloses the invention substantially as claimed (see rejection of claim 16) and Cline further teaches that the depression is formed into the backing layer and the non-skin-facing surface of the adhesive layer (as shown in fig 2, both the backing (coating 20) and the surface of PSA 28 facing coating 20 along the lowermost surface of the article 30 are shaped in the form of the depression at the center). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the depression of the device of Nordby in view of Cline so that it is formed into the backing layer and the non-skin-facing surface of the adhesive layer, as in Cline, in order to provide a shape that will better accommodate a raised or uneven surface area on the skin during use and, furthermore, because such a configuration is nothing more than one of numerous shapes a person having ordinary skill in the art would find obvious for the purpose of providing a dressing suitable for attachment to a patient’s skin.
With respect to claim 32, Nordby in view of Cline discloses the invention substantially as claimed (see rejection of claim 16) but does not explicitly disclose that the core is non-adhesive. In Cline, however, the device includes a soft, cushioning layer 6 forming a core (col 2 line 11), wherein the device, including the core, can be formed of rubber (col 3 lines 13-61; the disclosure of “rubber” materials is interpreted as including materials that are rubber adhesives or non-adhesive types of rubber). Additionally, in Cline the core is completely surrounded by parylene (layer 20 shown encircling layer 30 in fig 2) which is coated on one side with a pressure sensitive adhesive 28 used to attach the device to a user’s skin. Since the core is 
With respect to claim 33, Nordby in view of Cline discloses the invention substantially as claimed (see rejection of claim 16) and Nordby also discloses that the core (3) has a skin-facing core surface (lowermost surface of element 3 in fig 1) that is a planar skin-facing core surface (as shown in fig 1 the lowermost surface of element 3 is planar) and in a same plane as the skin facing surface of the adhesive layer (as shown in fig 1, the lowermost surface of element 3 and lowermost surface of element 2 on each side of element 3 shares the same horizontal surface) and an entirety of the core is surrounded by the adhesive layer except the planar skin-facing core surface (as shown in fig 1, adhesive 2 surrounds element 3 along the top surface, right side, and left side, but does not extend across the lowermost surface). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nordby et al (US 2010/0286640) in view of Cline et al (US 6270872) and further in view of Hu et al (US 2010/0137775).
With respect to claim 17, Nordby in view of Cline discloses the invention substantially as claimed (see rejection of claim 16) but does not disclose that the core has a tan(δ) of less than 0.8 at 25 degrees Celsius and 1 Hertz which configures the core to resist cold flow deformation under pressure.
Hu, however, teaches a device for delivering reduced pressure to body surfaces which includes a flowable adhesive so that on activation the dressing flows and deforms to the body surface/skin contours to fill in potential leak channels where the adhesive is a hydrocolloid or pressure sensitive adhesive selected to have a glass transition temperature at room temperatures from about 60-90 degrees F (includes the value of 77 deg F which is equivalent to 25 deg Celsius) and “when subjected to low-frequency mechanical input (about <1 Hz) is selected to exhibit deformation properties and wear performance that may be characterized by a loss angle (tan .delta.) which equals the ratio of the loss modulus (viscous component) to the storage modulus (elastic component) of the tested material may be in the range of about 0.5 to about 2, sometimes about 0.5 to about 1, and other times about 0.5 to about 0.7” (which includes values of less than 0.8 at 1 hertz) (para [0044]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have selected an adhesive for use as the adhesive at the core of the device of Nordby in view of Cline which has a tan(δ) of less than 0.8 at 25 degrees Celsius and 1 Hertz which configures the core to resist cold flow deformation under pressure, as taught by Hu, in order to permit the material .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nordby et al (US 2010/0286640) in view of Cline et al (US 6270872) and further in view of DiGrazia (US 2011/0319803). 
With respect to claim 20, Nordby in view of Cline discloses the invention substantially as claimed (see rejection of claim 16) and Cline further teaches that the core includes an inner boundary and an outer boundary (identified in the annotated figure below), where the inner boundary of the core surrounds the depression (shown in the annotated figure below) and the outer boundary of the core extends radially outward from the central portion of the dressing (shown in the annotated figure below), with the inner boundary being circular (the pad 10 is circular as shown in fig 1 and thus the central portion which includes the depression as shown in fig 2 is also interpreted as being circular). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the core of the device of Nordby in view of Cline so that it includes an inner boundary and an outer boundary where the inner boundary of the core surrounds the depression and the outer boundary of the core extends radially outward from the central portion of the dressing with the inner boundary being circular, as in Cline, in order to provide a shape that will better accommodate a raised or uneven surface area on the skin during use and, furthermore, because such a configuration is nothing more than one of numerous shapes a person having ordinary skill in the art would find obvious for the purpose of providing a dressing suitable for attachment to a patient’s skin.

ANNOTATED FIG 2 OF Cline et al (US6270872)

    PNG
    media_image2.png
    467
    514
    media_image2.png
    Greyscale

Cline does not, however, disclose the outer boundary being a rhombus shape.
DiGrazia, however, teaches a bandage having a core (gauze pad) which has a rhombus shape (para [0098]) and it would have been an obvious matter of design choice to one skilled in the art, before the effective filing date of the invention, to construct the outer boundary of the core of Nordby in view of Cline to have a rhombus shape like the gauze core on the bandage of DiGrazia, since applicant has not disclosed that such a construction solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing an outer boundary of a bandage/dressing core.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nordby et al (US 2010/0286640) in view of Cline et al (US 6270872) and further in view of Budig et al (US 2009/0076431).
With respect to claim 22, Nordby in view of Cline discloses the invention substantially as claimed (see rejection of claim 16) and Cline further teaches that the core includes an inner boundary and an outer boundary (identified in the annotated figure below), where the inner boundary of the core surrounds the depression (shown in the annotated figure below) and the outer boundary of the core extends radially outward from the central portion of the dressing (shown in the annotated figure below). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the core of the device of Nordby in view of Cline so that it includes an inner boundary and an outer boundary where the inner boundary of the core surrounds the depression and the outer boundary of the core extends radially outward from the central portion of the dressing, as in Cline, in order to provide a shape that will better accommodate a raised or uneven surface area on the skin during use and, furthermore, because such a configuration is nothing more than one of numerous shapes a person having ordinary skill in the art would find obvious for the purpose of providing a dressing suitable for attachment to a patient’s skin.

ANNOTATED FIG 2 OF Cline et al (US6270872)

    PNG
    media_image2.png
    467
    514
    media_image2.png
    Greyscale

Nordby in view of Cline does not, however, disclose at least one of the inner boundary and the outer boundary having a beveled edge.
Budig, however, teaches a foam dressing which has a beveled edge which provides a higher density at the edges to cause gel blocking of exudate thereby preventing leakage of exudate through the edges (abstract; fig 3). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided at least one of the inner boundary and the outer boundary of the core in the device of Nordby in view of Cline with a beveled edge as taught by Budig in order to prevent leakage of exudate through the edges.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nordby et al (US 2010/0286640) in view of Cline et al (US 6270872) and further in view of Zhang et al (US 2006/0105028).
claim 25, Nordby in view of Cline discloses the invention substantially as claimed (see rejection of claim 16) but does not disclose that the depression comprises an active ingredient configured to treat a skin corn.
	Zhang, however, teaches a patch which includes a depression (open cavity 18) which comprises an active ingredient configured to treat a skin corn (para [0033]; drug containing composition including active ingredients is disclosed as being used to treat warts and thus is interpreted as being suitable to also treat skin corns as both are small skin growths). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added an active ingredient configured to treat a skin corn, as taught by Zhang, to the depression in the device of Nordby in view of Cline in order to assist with treatment of skin corns when using the device.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 2/10/22 have been fully considered as follows:
	Regarding the objections to the specification, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. 
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 6-11 of the Response have been fully considered but are not persuasive.
	Specifically, the Office has noted Applicant’s arguments on pages 6-7 that claim 19 differs from the prior art of record because in the Norby reference, every embodiment requires 
	The Office has also noted Applicant’s arguments on pages 7-8 (regarding “rebuttal 1”) wherein Applicant has argued that the prior art of record fails to teach/suggest a core with a skin-facing core surface that is in a same plane as the skin-facing surface of the adhesive layer. The Office respectfully disagrees. In particular, Applicant first argues that Cline fails to teach anything about a depression, how to form a depression, or where to place the depression beyond what is shown in figs 2-3 and provides no guidance for placement of the divot except to show it on the skin-facing side of the patch. The Office is not persuaded by these arguments because the figures in Cline provide sufficient guidance to teach one having ordinary skill in the art that a divot is provided and where, approximately, it is located with respect to other elements of the device. Additionally, the Office does not agree that the prior art must teach how the divot is formed because the present claims are not directed to a method of manufacturing the dressing and do not recite specific steps involved in such a process. Thus, for 
	The Office has also noted Applicant’s arguments on pages 8-9 of the Response (regarding “rebuttal 2”) but the Office respectfully disagrees with the arguments. Specifically, the Office has noted Applicant’s argument on page 9 that claim 27 is allowable because it requires that the depression is formed into the backing layer and the non-skin facing surface of the adhesive layer. The Office respectfully disagrees because Cline teaches this configuration. As shown in fig 2 of Cline, the backing (coating 20) is provided with the divot. Additionally, the divot shape extends through the entire thickness of the adhesive layer 28 in Cline, thus providing a curved contour at the divot area on both the skin facing surface of the adhesive 
The Office has also noted Applicant’s arguments on pages 9-10 of the Response (regarding “rebuttal 3”) but the Office respectfully disagrees with the arguments. Specifically, the Office has noted Applicant’s argument that the motivation cited by the Office results in Nordby being modified to have a non-planar skin-facing surface of the core because of the added depression on the skin-facing side of the core as shown in Cline which differs from claim 16 of the present application which requires that the skin-facing surface of the core is in a same plane as the skin-facing surface of the adhesive layer. However, as discussed above, the Office is not persuaded by this argument because there are no limitations in the claim which require that the “entire” skin facing surface is in the same plane as the skin facing surface of the adhesive. In Cline, the depression is shown only at a central region of the dressing with the remaining portions of the core that are around and on each side of the depression being in the same plane as the skin facing surface of the adhesive. Thus, although the part of the skin facing surface of the core which is at the divot/depression is in a different plane, the remainder of the skin facing surface of the core is still in the same plane as the skin facing surface of the adhesive layer and, therefore, meets the claim. Thus, for at least these reasons, the Office is not persuaded by Applicant’s arguments on pages 9-10 under “rebuttal 3”.
Therefore, for at least the reasons provided above, the Office maintains that the prior art of record reads on the claims substantially as recited in the present application.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786